Citation Nr: 1821857	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  12-21 911	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease, claimed as secondary to service-connected posttraumatic stress disorder.  

2.  Entitlement to an initial rating in excess of 10 percent for a left foot disability prior to February 8, 2017.

3.  Entitlement to an initial rating in excess of 10 percent for a right foot disability prior to October 21, 2015, and from December 1, 2015 to February 7, 2017.

4.  Entitlement to an initial rating excess of 30 percent for bilateral pes planus with bilateral hallux valgus and bilateral plantar fasciitis, from February 8, 2017.  

5.  Entitlement to a compensable rating for headaches.  


REPRESENTATION

Appellant represented by:	Alan A. Watt, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from February 1986 to February 2007.  

2.  On February 7, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal is dismissed.  



		
BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


